        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 1 of 9




 1 SCOTT A. KRONLAND (SBN 171693)
   JEFFREY B. DEMAIN (SBN 126715)
 2 ERIC P. BROWN (SBN 284245)
   Altshuler Berzon LLP
 3 177 Post Street, Suite 300
   San Francisco, California 94108
 4 Telephone: (415) 421-7151
   Facsimile: (415) 362-8064
 5 skronland@altshulerberzon.com
   jdemain@altshulerberzon.com
 6 ebrown@altshulerberzon.com
 7 ANNE M. GIESE (SBN 143934)
   SEIU Local 1000
 8 1808 14th Street
   Sacramento, California 95811
 9 Telephone: (916) 554-1279
   Facsimile: (916) 554-1292
10 agiese@seiu1000.org

11 Attorneys for Defendant
   Service Employees International Union, Local 1000
12
13                                 IN THE UNITED STATES DISTRICT COURT
14                              FOR THE EASTERN DISTRICT OF CALIFORNIA
15
16                                     )                        No. 2:14-cv-00319-WBS-KJN
   KOUROSH KENNETH HAMIDI, et al., AND )
17 THE CLASS THEY SEEK TO REPRESENT, )                          REPLY MEMORANDUM IN SUPPORT OF
                                       )                        DEFENDANT SEIU LOCAL 1000’S MOTION
18            Plaintiffs,              )                        TO DISMISS PLAINTIFFS’ CLAIMS FOR
                                       )                        PROSPECTIVE INJUNCTIVE AND
19      v.                             )                        DECLARATORY RELIEF AS MOOT
                                       )
20 SERVICE EMPLOYEES INTERNATIONAL )                            Fed. R. Civ. P. 12(h)(3)
   UNION, LOCAL 1000, et al.,          )
21                                     )                        Hearing Date:    June 17, 2019
              Defendants.              )                        Time:            1:30 p.m.
22                                     )                        Courtroom:       5
                                       )                        Judge:           Hon. William B. Shubb
23

24
25

26

27
28

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 2 of 9




 1           Defendant Service Employees International Union, Local 1000 (“Local 1000”) hereby

 2 respectfully submits this reply in support of its motion for an order dismissing as moot the claims for

 3 prospective injunctive and declaratory relief brought by Plaintiffs Kourosh Kenneth Hamidi, et al.
 4 (“Plaintiffs”) in the above-captioned case, pursuant to Federal Rule of Civil Procedure 12(h)(3).

 5 Although dripping with rhetoric and invective, Plaintiffs’ opposition to Local 1000’s motion, Docket

 6 No. 130 (“Opp.”), lacks pertinent authority or persuasive reasoning, and Plaintiffs’ arguments should
 7 be rejected for the following reasons.

 8           1.      Although Plaintiffs recognize that Local 1000’s motion to dismiss goes only to their

 9 claims for prospective injunctive and declaratory relief, see Opp. at 2 (“Local 1000 seeks only to
10 dismiss as moot the Employees’ claims for prospective injunctive and declaratory relief, and as such, is

11 only a motion for partial dismissal”), elsewhere they appear to argue that Local 1000’s motion seeks

12 the dismissal of the entire case as moot, see id. at 7 (Defendants’ “argument boils down to the unlikely
13 proposition that granting some of the relief sought by the Employees – cessation of illegal fee seizures

14 – moots the case in its entirety.”) (emphasis omitted). That is not only wrong but plainly unfounded.

15 Local 1000’s motion is entitled a “Motion to Dismiss Plaintiffs’ Claims for Prospective Injunctive and
16 Declaratory Relief as Moot.” Docket Nos. 121 at 1, 122 at 1. Moreover, as Local 1000’s opening

17 brief explained, “Local 1000 does not contend that Plaintiffs’ claim for retrospective monetary relief is

18 moot. That claim remains pending and will be addressed in a future round of motions.” Local 1000’s
19 Opening Brief (“Opening Brf.”), Docket No. 122, at 6 n.3.

20           Local 1000’s motion clearly seeks dismissal on mootness grounds only of Plaintiffs’ claims for

21 prospective injunctive and declaratory relief, not of “the case in its entirety.” Opp. at 7. Plaintiffs may
22 be attempting to argue that mootness cannot be assessed claim-by-claim, and that because their claim

23 for retrospective monetary relief is not moot, their claim for prospective declaratory relief cannot be

24 moot. If so, that argument is rebutted both by their concession that their injunction claim is moot and
25 by the clear law, cited in our opening brief, that Plaintiffs must establish Article III jurisdiction for

26 each form of relief they seek. Davis v. FEC, 554 U.S. 724, 733-34 (2008).

27           2.      Plaintiffs admit that Local 1000 has stated the correct legal standard for assessing the

28 mootness of their claims for prospective relief. Opp. at 3 n.4. They also admit that their claim for

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      1
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 3 of 9




 1 injunctive relief is moot: “[Defendants’] cessation of their practice of seizing from nonmembers (i.e.,

 2 the Employees) any fees renders the Employees’ claim for injunctive relief well and thoroughly moot.”

 3 Id. at 4; see also id. at 2 n.3. Although they contend that their claim for declaratory relief is not moot,
 4 see id. at 4, they fail to present any persuasive argument for distinguishing their two claims for

 5 prospective relief as to the mootness issue, that is, to explain why their claim for declaratory relief is

 6 not moot, given their admission that their injunctive relief claim is moot.
 7           3.      Plaintiffs argue that the Supreme Court’s decision in Janus v. AFSCME, Council 31,
 8 585 U.S. ___, 138 S. Ct. 2448 (2018), is “fully retroactive.” Opp. at 5. Although Local 1000

 9 disagrees, that dispute is of no moment to its motion to dismiss. The retroactivity question might be
10 relevant to the merits of Plaintiffs’ claim for declaratory relief, but it is not relevant to the question of

11 mootness, and only the latter is currently presented in this case. Indeed, for the purpose only of its

12 motion to dismiss as moot, Local 1000 will assume that Janus is retroactive. Plaintiffs’ argument as to
13 retroactivity nonetheless fails because Plaintiffs fail to show how it makes any difference to the

14 mootness question. In short, since Plaintiffs admit that all fee collection fully and completely

15 terminated upon the issuance of Janus, they have not shown how a declaration by this Court that Local
16 1000’s use of the opt-out system in collecting pre-Janus fair share fees was unconstitutional can be

17 anything more than a purely advisory opinion, with no effect on the legal rights or obligations of the

18 parties going forward.
19           4.      In our opening brief, we cited eight decisions in which district courts have dismissed as
20 moot claims for prospective relief against fair share fee collection due to the termination of that

21 collection in the wake of Janus. See Opening Brief at 6. Since the filing of our opening brief, five
22 more cases have reached the same conclusion: Hartnett v. Pennsylvania State Education Ass’n, 2019

23 WL 2160404 at *6-*7 (M.D. Pa. May 17, 2019); Babb v. California Teachers Ass’n, 2019 WL

24 2022222 (C.D. Cal. May 8, 2019); Wholean v. CSEA SEIU Local 2001, 2019 WL 1873021, at *2-*3
25 (D. Conn. April 26, 2019); Akers v. Md. State Educ. Ass’n, 2019 WL 1745980, at *4-*5 (D. Md. April

26 18, 2019); and Bermudez v. Service Employees Int’l Union, Local 521, 2019 WL 1615414, at *1 (N.D.

27
28

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      2
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 4 of 9




 1 Cal. April 16, 2019). Plaintiffs’ only response to this unbroken consensus is that these cases were

 2 “filed subsequent to Janus,”1 and thus “[n]one were, as here, a longstanding case vigorously defended

 3 by the union at issue . . . .” Opp. at 7 n.9. Why this distinction should make any difference remains
 4 unexplained. Plaintiffs cite no authority holding that the age of the claim at issue has any bearing on

 5 whether subsequent events have rendered it moot, or that claims can be saved from mootness by

 6 vigorous litigation prior to the occurrence of such events.
 7           5.      Plaintiffs admit that Local 1000 “initiated termination” of fair share fee collection and
 8 that the State Controller “took great care to follow those directives,” with the result that fee collection

 9 “ceased immediately after Janus was decided.” Opp. at 1. Plaintiffs take Defendants’ prompt action
10 to conform their conduct to the Supreme Court’s change in the law and attempt to spin it into a

11 nefarious plot to “evade further liability for violating nonmembers’ constitutional rights.” Id.

12 Plaintiffs then attempt to invoke the “voluntary cessation” exception to the mootness doctrine, id. at 8-
13 9, predicating that argument on Defendants’ continued use of the challenged opt-out system “long after

14 [this] suit was filed,” Opp. at 7. However, this undermines, rather than supports, Plaintiffs’ voluntary

15 cessation argument.
16           As we showed in our opening brief, the voluntary cessation exception applies only when the
17 challenged conduct ceases because of the lawsuit in which the conduct is challenged, and not – as here

18 – because of another ruling, by another court, in another case that changes the applicable law. See
19 Opening Brf. at 8-9 (citing Smith v. Univ. of Wash., 233 F.3d 1188, 1194-95 (9th Cir.2000); Sze v. INS,

20 153 F.3d 1005, 1008 (9th Cir. 1998); Public Utilities Comm’n of Cal. v. FERC, 100 F.3d 1451, 1460

21 (9th Cir. 1996); Tarhuni v. Lynch, 129 F. Supp. 3d 1052, 1061 (D. Or. 2015), rev’d on other grounds
22 sub nom. Tarhuni v. Sessions, 692 Fed. App’x 477 (9th Cir. 2017)). Where defendants cease their

23 challenged conduct for other reasons, such as here to conform their conduct to changes in law

24
25
           1 As a factual matter, this assertion is erroneous. For example, Danielson v. Inslee, 345 F.

26 Supp.  3d 1336 (W.D. Wash. 2018), was filed on March 15, 2018, more than three months before Janus
   issued on June 28, 2018, see id. at 1337, and Yohn v. Cal. Teachers Ass’n, 2018 WL 5264076 (C.D.
27 Cal. Sept. 28, 2018), was filed on February 6, 2017, nearly a year and half before Janus issued, see id.
   at *1.
28

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      3
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 5 of 9




 1 emanating from other cases, the “cessation” of the challenged conduct is not “voluntary” within the

 2 meaning of the voluntary cessation doctrine because it is compelled by law, not by a party altering its

 3 conduct to escape liability in the case in which that conduct was challenged. Id. Contrary to Plaintiffs’
 4 argument, the fact that Defendants continued to use the opt-out system to collect fair share fees for

 5 years after this case was filed, and only ceased doing so as a consequence of their termination of all fee

 6 collection immediately after Janus issued, rebuts application of the voluntary cessation exception
 7 rather than confirms it.

 8           Indeed, as we also showed in our opening brief, courts facing post-Janus claims have rejected
 9 the voluntary cessation exception, and have dismissed claims for prospective relief as moot, on this
10 very basis. See Opening Brief at 9-10; Lamberty v. Connecticut State Police Union, 2018 WL

11 5115559, at *8-*9 (D. Conn. Oct. 19, 2018) (for purposes of mootness, “there was nothing voluntary

12 about” defendants’ cessation of fair share fee collection in response to Janus, “the Supreme Court’s
13 new and controlling precedent [which] not only affected the rights of the parties immediately before it

14 (the state of Illinois) but also announced a broad rule invalidating every state law permitting agency

15 fees to be withheld”); Lee v. Ohio Education Ass’n, 2019 WL 1323622, at *1 (N.D. Ohio March 25,
16 2019) (same; quoting Lamberty); Yohn v. California Teachers Ass’n, 2018 WL 5264076, at *3 (C.D.

17 Cal. Sept. 28, 2018) (“Defendants are obviously changing their behavior because of the holding in

18 Janus and not because of this lawsuit.”).
19           6.      Even if Defendants’ abandonment of the opt-out system were “voluntary” within the
20 meaning of the voluntary cessation doctrine, Plaintiffs’ declaratory relief claim would still have to be

21 dismissed because voluntary cessation does not save claims from mootness where there is “‘no
22 reasonable expectation that the challenged practices . . . will be reinstated.’” Smith, 233 F.3d at 1194

23 (quoting Martinez v. Wilson, 32 F.3d 1415, 1420 (9th Cir. 1994)) (some internal quotation marks

24 omitted); see also Opp. at 7 (“Voluntary cessation will only moot a case if ‘there is no reasonable
25 expectation that the wrong will be repeated.’”) (quoting United States v. W.T. Grant Co., 345 U.S. 629,

26 633 (1953)). Here, there is no such “reasonable expectation;” Plaintiffs’ argument to the contrary

27 reads the “reasonable expectation” language out of the legal standard and relies solely on unreasonable
28 speculation that the challenged conduct could be resumed. See Opp. at 8.

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      4
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 6 of 9




 1           Plaintiffs object that the provisions of the Dills Act that permit the collection of fair share fees
 2 are still on the books and that the relevant collective bargaining agreement still contains a fair share fee

 3 provision. See Opp. at 9-10 & n.11. Plaintiffs undermine their own argument, however, by pointing to
 4 authority holding that even the repeal of a law in response to litigation does not necessarily moot a

 5 claim because the law can always be reenacted after the litigation is dismissed. See Opp. at 9 (quoting

 6 City of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283 (1982)). That authority demonstrates that the
 7 repeal, vel non, of challenged statutory or contractual provisions is not determinative of the voluntary

 8 cessation inquiry.2 Rather, what is determinative is whether there is any “reasonable expectation that

 9 the challenged practices . . . will be reinstated.” Smith, 233 F.3d at 1194 (internal quotations omitted;
10 emphasis added). Plaintiffs simply ignore the settled law that “[t]he mere presence on the statute

11 books of an unconstitutional statute, in the absence of enforcement or credible threat of enforcement,

12 does not entitle anyone to sue . . . .” Winsness v. Yocom, 433 F.3d 727, 732 (10th Cir. 2006); see also,
13 e.g., Wisconsin Right to Life v. Schober, 366 F.3d 485, 492 (7th Cir. 2004) (“[A] case is moot when a

14 state agency acknowledges that it will not enforce a statute because it is plainly unconstitutional, in

15 spite of the failure of the legislature to remove the statute from the books.”).
16           In our opening brief, we demonstrated that there is no reasonable expectation that fair share fee
17 collection will resume (with or without the opt-out system), and cited numerous decisions reaching that

18 very conclusion and therefore dismissing as moot claims seeking prospective relief against fee
19 collection that ceased with Janus. See Opening Brf. at 10-12. Unable to cite even one contrary

20 decision, Plaintiffs instead rely on a potpourri of decisions that arose in different factual contexts and

21 have no application here.
22           First, a number of those cases are inapposite because the defendants ceased the challenged
23 conduct in response to the very litigation in which mootness was asserted, not (as here) in response to a

24
25
           2 City of Mesquite holds that repeal of a law may moot a claim but does not necessarily do so.

26 Id. at 289; accord Rosebrock v. Mathis, 745 F.3d 963, 971-72 (9th Cir. 2014) (cited in Opp. at 10).
   Neither of these decisions supports the converse argument that the mere existence on the books of a
27 law indistinguishable from a law that has been held unconstitutional in a different case necessarily
   precludes mootness. And, as discussed above, the settled law is to the contrary.
28

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      5
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 7 of 9




 1 change in law from an entirely different case to which the defendants were not party. See Knox v.

 2 California State Employees Ass’n, Local 1000, 567 U.S. 298, 307-08 (2012); DeJohn v. Temple Univ.,

 3 537 F.3d 301, 309 (3d Cir. 2008); City of Mesquite, 455 U.S. at 289; United States v. Gov’t of the
 4 Virgin Islands, 363 F.3d 276, 284-86 (3d Cir. 2004); Dow Chem. Co. v. United States EPA, 605 F.2d

 5 673, 678-80 (3d Cir. 1979).

 6           Second, several of the same cases are also inapposite because, notwithstanding the cessation of
 7 the challenged conduct, defendants persisted in defending the continued lawfulness of that conduct,

 8 i.e., maintained their “substantive stance,” thereby suggesting they might resume it. See Knox, 567

 9 U.S. at 307-08; DeJohn, 537 F.3d at 309-11; Gov’t of the Virgin Islands, 363 F.3d at 284-86; Dow
10 Chem. Co., 605 F.2d at 678-80. Here, in contrast, both Defendants have been forthright that Janus

11 prohibits the continued collection of any fair share fees, much less the collection of such fees through

12 the challenged opt-out system, and have ceased any effort to defend the constitutionality of that system
13 in futuro.3

14           Third, Plaintiffs cite two cases for the proposition that a declaratory judgment constitutes
15 prospective relief: Los Angeles Cty. v. Humphries, 562 U.S. 29, 31 (2010); Christian Legal Soc’y v.
16 Martinez, 561 U.S. 661, 676 n.6 (2010). Local 1000 takes no issue with that proposition, but no party

17 in either case argued that the declaratory relief claim was moot. Here, Plaintiffs’ declaratory relief

18 claim is moot precisely because it is a claim for prospective relief, and the circumstance as to which it
19 seeks relief – the collection of fair share fees pursuant to the opt-out system – no longer exists.

20           Fourth, Plaintiffs cite Justice O’Connor’s concurring opinion in Firefighters Local Union No.
21 1784 v. Stotts, 467 U.S. 561, 585 (1984), for the proposition that “collateral effects” of a dispute that
22 “continue to affect the relationship of litigants” can prevent mootness. Opp. at 12. They fail to

23 demonstrate the continued existence of any such collateral effects here, however, in light of the

24
25           3
            Marin-Rodriguez v. Holder, 612 F.3d 591, 596 (7th Cir. 2010), cited in Opp. at 12, is not a
   voluntary cessation case, but also involved the situation in which the defendant persisted in defending
26 the lawfulness of the challenged conduct. Simmons v. United Mortg. & Loan Investment, LLC, 634
   F.3d 754, 767 (4th Cir. 2011), cited in Opp. at 13, is even further afield, as it held only that a
27 conditional settlement offer for less than all of the monetary relief sought by a plaintiff will not moot a
   damages claim.
28

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      6
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 8 of 9




 1 complete cessation of fee collection, and instead merely point to the speculative possibility that fee

 2 collection could resume at some future unspecified time for some unspecified reason. Id.

 3           Finally, the Supreme Court’s decision in Super Tire Eng’g v. McCorkle, 416 U.S. 115 (1974),
 4 cited in Opp. at 12, supports Local 1000’s position that Plaintiffs’ declaratory relief claim is moot,

 5 rather than Plaintiffs’ position that that claim remains viable. There, the Supreme Court confronted a

 6 legal challenge, brought by an employer whose employees had gone out on strike, to a state statute
 7 rendering strikers eligible for financial assistance through state welfare benefits. The Court held that

 8 the employer’s claim for declaratory relief was not moot, notwithstanding that the strike (and thus the

 9 strikers’ access to such benefits) had terminated while the case was still pending before the district
10 court. In so holding, the Court distinguished two prior decisions that had held moot declaratory relief

11 claims against a state law permitting the governor to seize a public utility in the event of a strike that

12 interfered with the public interest, where both the seizure and the strike had terminated prior to the
13 time the case reached the Supreme Court. Id. at 122 (citing Oil Workers Unions v. Missouri, 361 U.S.

14 363 (1960), and Harris v. Battle, 348 U.S. 803 (1954)). The Court’s explanation of the difference

15 between those prior cases and the case before it make clear that Plaintiffs’ declaratory relief claim in
16 the present case is moot:

17           The seizure was not automatic for every public utility labor dispute. It took effect
             only upon the exercise of the Governor’s discretion. In each case the Court held
18           the controversy to be moot because both the seizure and the strike had terminated
             prior to the time the case reached this Court. The governmental action challenged
19           was the authority to seize the public utility, and it was clear that a seizure would
             not recur except in circumstances where (a) there was another strike or stoppage,
20           and (b) in the judgment of the Governor, the public interest required it. The
             question was thus posed in a situation where the threat of governmental action
21           was two steps removed from reality. This made the recurrence of a seizure so
             remote and speculative that there was no tangible prejudice to the existing
22           interests of the parties and, therefore, there was a “want of a subject matter” on
             which any judgment of this Court could operate. Oil Workers, 361 U.S., at 371.
23

24 Super Tire Eng’g, 416 U.S. at 122-23. In contrast, the Court noted that the case before was not moot
25 because the state’s challenged policy holding strikers eligible for welfare benefits was “fixed and

26 definite,” and “not contingent upon executive discretion.” Id. at 124.

27           If the recurrence of the challenged conduct in Oil Workers Unions and Harris was “two steps
28 removed from reality,” id. at 123, because it depended on two separate, discretionary contingencies,

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      7
        Case 2:14-cv-00319-WBS-KJN Document 135 Filed 05/30/19 Page 9 of 9




 1 then recurrence of the challenged conduct in the present case is three steps removed from reality: for it

 2 to recur, (1) the State Controller would have to decide to resume fair share fee deductions; (2) Local

 3 1000 would have to provide the Controller with the necessary payroll information to permit the
 4 deductions to be made and then would have to accept the fee deductions remitted by the Controller;

 5 and (3) both Defendants would not just have to resume fee collection but would have to use the

 6 challenged opt-out system in so doing. In the final analysis, the mootness question comes down to
 7 whether, in light of the Supreme Court’s overturning of decades of clear law in Janus, Defendants’

 8 express recognition of Janus’s applicability to their fee collection, and their swift, unequivocal, and

 9 continuing compliance with Janus’s prohibition, this Court has a reasonable expectation that all three
10 of those steps will occur. See, e.g., Smith, 233 F.3d at 1194. Merely to pose the question is to answer

11 it: there cannot be any such reasonable expectation, but only unfounded speculation.

12           Nothing in Plaintiffs’ Opposition undermines the Western District of Washington’s conclusion
13 that because “Janus was . . . the catalyst for [the union’s] new policy, . . . . it would be highly illogical

14 for [the union] to revert its practices back to their pre-Janus state,” especially since “[t]o do so would

15 be inviting litigation by directly violating a constitutional decree.” Carey v. Inslee, 2019 WL 1115259,
16 at *4 (W.D. Wash. March 11, 2019); accord Yohn, 2018 WL 5264076, at *4 (“Further, given that,

17 prior to Janus, Defendants were merely following the 40-year-precedent of Abood, the Court sees no

18 reason to doubt that Defendants will follow Janus as well.”). This Court should reach the same
19 conclusion as every other court that has examined this question and dismiss Plaintiffs’ prospective

20 relief claims as moot.

21 Dated: May 30, 2019.                                        Respectfully submitted,
22                                                             SCOTT A. KRONLAND
                                                               JEFFREY B. DEMAIN
23                                                             ERIC P. BROWN
                                                               Altshuler Berzon LLP
24
                                                               ANNE M. GIESE
25                                                             SEIU Local 1000
26                                                             By:      /s/ Jeffrey B. Demain
                                                                           Jeffrey B. Demain
27
                                                               Attorneys for Defendant Service Employees
28                                                             International Union, Local 1000

     Reply Mem. iso Def. SEIU Local 1000’s Motion to Dismiss Pls’ Claims for Prosp. Inj. and Decl. Relief as Moot
     Hamidi, et al. v. SEIU Local 1000, et al., Case No. 2:14-cv-00319-WBS-KJN                                      8
